



logoa07.jpg [logoa07.jpg]
December 12, 2016
Harold Covert
Harmonic Inc.
4300 North First Street
San Jose, CA 95134


Dear Hal:


We have appreciated your willingness to step down from the board and assist
Harmonic Inc. (“Harmonic” or “we”) for the past year, after our prior CFO’s
departure, and also understand your desire to transition out of the CFO position
because of the strain that your extensive travel has placed on your family. As
we have discussed, it is important to Harmonic that you continue to serve as our
CFO until both our 2016 10-K is filed and we have a new CFO on board. So that we
can retain you to help through this transition, we are pleased to provide you
with a one‑time bonus (the “Bonus”) in an amount equal to six months of your
base salary (less applicable withholdings), subject to the following conditions:


•
Your continued employment with Harmonic through the later of (i) the date we
hire a new Chief Financial Officer or (ii) the date we file with the Securities
and Exchange Commission our 2016 annual report on Form 10-K (such date, the
“Bonus Date”);

•
The performance of certain duties mutually agreed by you and Harmonic’s
President and Chief Executive Officer, Patrick Harshman, from the date of this
letter through the Bonus Date;

•
Your execution of the release agreement attached to this letter agreement as
Exhibit A (the “Release”) and the Release becoming effective and irrevocable no
later than 60 days following the Bonus Date; and

•
You being reasonably available to provide and providing any requested
transition-related assistance to Harmonic during the 60 days following the Bonus
Date.



If the foregoing conditions are satisfied, the Bonus will be paid to you in a
lump sum on the 60th day following the Bonus Date.
The Bonus is intended to be exempt from or otherwise comply with the
requirements of Section 409A of the Internal Revenue Code, as amended (“Section
409A”), so that no portion of the Bonus will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms in this
letter agreement will be interpreted to be so exempt from or otherwise comply
with Section 409A.
Your employment is and will continue to be at-will, as defined under applicable
law, which means that either Harmonic or you may terminate your employment with
Harmonic at any time and for any reason, with or without cause or notice. This
letter agreement is the entire agreement and understanding between you and
Harmonic concerning the subject matter of this letter agreement and supersedes
any agreement or understanding concerning similar subject matter on or prior to
the date of this letter agreement. This letter agreement may not be modified or
changed in any manner except by a writing executed by you and Harmonic’s Chief
Executive Officer.
To indicate your acceptance of this letter agreement, please sign and date this
letter agreement in the space provided below and return this letter agreement to
me no later than December 13, 2016. If you do not accept this letter agreement
by that date, this letter agreement will not become effective. In no event will
the Bonus be paid to you later than March 15 of the year following the Bonus
Date.
We thank you for your continued service to Harmonic.


Harmonic Inc. 4300 North First Street, San Jose, CA 95134 T +1 408 542 2500 F +1
408 542 2511 harmonicinc.com



--------------------------------------------------------------------------------





 
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
By:
 
/s/ Patrick Harshman
 
 
 
 
 
 
Patrick Harshman
 
 
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
Harmonic Inc.



By signing this letter agreement, I acknowledge that I have read this letter
agreement and understand its terms, and that I agree to and accept all of the
terms set forth in this letter agreement.
Agreed and Accepted:
 
Harold Covert
 
 
 
 
 
 
Dated: December 12, 2016
 
/s/ Harold Covert
 
 
Signature











--------------------------------------------------------------------------------






Exhibit A
HARMONIC INC.
RELEASE AGREEMENT
This Release Agreement (“Agreement”) is made between and among Harmonic Inc.
(the “Company”) and Harold Covert (“Executive”) (collectively referred to as the
“Parties” or individually referred to as a “Party”).
1.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that the Company has paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, vesting, and any and all other benefits and compensation due to
Executive as of the date hereof.


2.Release of Claims. Executive agrees that the bonus payable under the letter
agreement between the Company and Executive to which this Agreement was attached
as Exhibit A (the “Bonus Agreement”) was not owed by the Company to Executive
and none of the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, members, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”) have any unfulfilled obligations to Executive.
Executive, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date (as defined below), including, without
limitation:


a.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination and any and all claims relating to or
arising from Executive’s participation in benefits plans or programs
administered by the Company;


b.any and all claims for violation of the federal or any state constitution;


c.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of the Bonus Agreement; and


d.any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under the
Bonus Agreement. This release does not release claims that cannot be released as
a matter of law.
3.Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that they are familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his/her favor at the time of executing the release, which, if known by
him/her, must have materially affected his settlement with the releasee.
Executive, being aware of said principle, agrees to expressly waive any rights
he may have to that effect, as well as under any other statute or common law
principles of similar effect.


4.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (i) he should consult with an attorney prior to executing this
Agreement; (ii) he has 21 days within which to consider this Agreement; (iii) he
has 7




--------------------------------------------------------------------------------





days following his execution of this Agreement to revoke this Agreement; (iv)
this Agreement shall not be effective until after the revocation period has
expired; and (v) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the
21-day period identified above, Executive hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. Executive acknowledges and understands that revocation must be
accomplished by a written notification to the Company that is received prior to
the Effective Date. The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.


5.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


6.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within 3 business
days of its receipt, a copy of such subpoena or other court order. If approached
by anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Executive shall state no more than that he cannot provide counsel
or assistance.


7.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under any agreements
relating to proprietary rights between the Company and Executive (a
“Confidentiality Agreement”) to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications. Any
language in a Confidentiality Agreement regarding Executive’s right to engage in
Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this Agreement. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.


8.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s




--------------------------------------------------------------------------------





relationship with the Company, with the exception of the Confidentiality
Agreement (except to the extent superseded by Section 7) and any equity related
agreements applicable to Executive.


9.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


10.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in Santa Clara County, California.


11.Effective Date. This Agreement will be null and void if the Executive does
not execute it within 21 days. Each Party has 7 days after signing this
Agreement to revoke it. This Agreement will become effective on the 8th day
after Executive signs this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).
IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.
EXECUTIVE
 
HARMONIC INC.
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Date:
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 









